Citation Nr: 1614774	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-09 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected lumbar myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.  He had additional duty in the Army National Guard

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in San Juan, Puerto Rico.  

By Board decision in October 2013, service connection for a depressive disorder was granted.  The issues of entitlement to service connection for PTSD and a right leg lumbar radiculopathy were remanded for further development.

Following review of the record, the appeal of entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected lumbar myositis, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The most probative evidence of record shows that the Veteran does not have PTSD related to his military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.306, 4.125 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, to include providing VA compensation examinations.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for PTSD is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2015); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Factual Background

The Veteran's DD-214 reflects that he had no Korean, Vietnam, or Indochina service.  His military occupational specialty was textile repairman.

The Veteran's service treatment records reflect no complaints or findings of an acquired psychiatric disorder. 

VA outpatient records dating from 2008 reflect that the Veteran received treatment for depression.  Among other things, he described how he kept himself mostly isolated with no interest in recreational activities.  He related that his consisted primarily of working, returning home and taking care of his pets.  He stated that low back pain was the reason he kept himself isolated.  It was noted that the way his marriage had ended and a divorce he had not wanted factored in feelings of sadness, low self-esteem and a sense of less value.

On VA mental health examination in June 2008 for compensation purposes, the Veteran reported lack of motivation, social withdrawal, and feelings of hopelessness.  He indicated that his symptoms had begun three years before and had become severe.  The appellant denied sleep impairment and panic attacks.  Following mental status examination, depressive disorder was diagnosed.

In a November 2011 medical report from V. I. Acevedo, M.D., it was reported that the Veteran had been seen the previous September feeling very anxious, with crying spells and in constant pain since a severe back injury in June 1987 when he fell from a truck reportedly while on training duty.  It was reported that his life changed due to severe pain, and that he had constant nightmares about the accident causing him severe anxiety, panic attacks and desperation.  It was noted that the appellant had positive suicidal ideation, decreased interest in life, voices telling him to die to avoid pain or to kill himself, decreased sleep, vivid dreams of the terrible accident, disorganized thoughts and behavior.  The Veteran was reported to have stated that he did not seek treatment for such symptoms to avoid the experience of having nightmares and to avoid having to talk about the military.  Dr. Acevedo diagnosed PTSD and major depression on Axis I and back injury in military service on Axis IV.  

Pursuant to the Board's October 2013 remand, the Veteran was afforded a VA examination for PTSD purposes in December 2013.  A comprehensive social and background history was provided, including an account of a truck accident in 1987 in which another passenger had subsequently died.  It was noted that there had been a history of depression since 2004 for which the appellant had been placed on antidepressants.  A mental status examination was performed.  The Veteran's symptoms were analyzed in accordance with the PTSD diagnostic criteria.  It was determined that although he met Criterion A of exposure to an actual or threatened death or serious injury, no response was provided with respect to Criteria B-H.  Following examination, the VA psychiatrist stated that the Veteran did not display the clinical features of PTSD nor had a diagnosis of PTSD that conformed to the Diagnostic and Statistical Manual (DSM) IV or DSM-V criteria.  It was determined that his current mental disorder was depression, NOS [not otherwise specified].  A VA examination was conducted in December 2015 for compensation purposes followed by a diagnosis of major depressive disorder, recurrent.  

Legal Analysis

Service treatment records document that the appellant was involved in a motor vehicle in 1987 resulting in serious injury to this back for which service connection was established.  As noted, service connection has also been granted for the depressive disorder.  However, the extensive post service clinical data make no reference to any psychic trauma deriving therefrom.  The evidence clearly indicates that the Veteran has been treated for depression, which he attributed to his service-connected low back disorder in 2008, as well as personal and emotional losses.  There was no mention of any PTSD-related symptomatology.  When examined for VA compensation purposes in 2008, the Veteran was only determined to have a depressive disorder.  PTSD was not considered as an alternative diagnosis.  On VA examination in 2013, the appellant admitted to a history of depression dating back to 2004 and a depressive disorder was diagnosed.  

Nevertheless, there is a difference of opinion in the record as to whether the Veteran has PTSD related to service.  Consequently, it is the Board's responsibility to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

The record reflects that a private psychiatrist diagnosed PTSD in November 2011 and appeared to attribute it to the motor vehicle accident the Veteran was involved in during service.  It is noted, however, the diagnosis of such was made after a single visit in September of that year and did not incorporate the DSM criteria analysis for an assessment of PTSD.  There is no indication that Dr. Acevedo had any of the appellant's prior records for review prior to her diagnosis of PTSD.  The Board also observes that the Veteran's symptoms as reported by Dr. Acevedo that included nightmares, constantly thinking about the episode, severe anxiety, panic attacks, suicidal thoughts, auditory hallucinations vivid dreams of the incident, disorganized thoughts and behavior, and paranoid delusions, etc., are overwhelmingly not documented anywhere else in the record prior to or after her report.  As such, the credibility of her report is suspect, and is overall insufficient support a diagnosis of PTSD, and is not probative.  

Therefore, the Board attaches greater probative weight to the opinions of the appellant's treating clinicians who followed him for depression, and no more, over the years, and the VA psychiatrists who examined the Veteran in 2008, 2013 and 2015 and diagnosed a depressive disorder.  In 2013, the VA examiner analyzed the reported stressor in accordance with DSM IV and V and unequivocally stated that the Veteran did not have conforming features or a diagnosis of PTSD.  The Board finds that there is no reliable and/or probative evidence to the contrary indicating that the Veteran has PTSD.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and service connection for PTSD must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but it is not for application in this case. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Board finds that further assistance to the Veteran is required to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A with respect to the claim of entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected lumbar myositis.

The Veteran asserts that he has right lower extremity lumbar radiculopathy that is secondary to or is aggravated by service-connected lumbar spine myositis.  Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2015).  This includes a disorder made chronically worse by service-connected disability. Allen v. Brown 7 Vet. App. 439, 448 (1995).  

Pursuant to the Board's October 2013 remand, the Veteran was afforded a VA review examination of the record in December 2013 whereupon the examiner was requested to provide an opinion as to whether the Veteran had right leg lumbar radiculopathy, and regardless of whether he had radiculopathy or not, whether a right leg disorder was caused or aggravated by the lumbosacral myositis. 

The record reflects that following a December 2013 review examination, the examiner stated that the medical work-up picture favored a negative diagnosis of lumbar radiculopathy based on the objective data, and that the subjective clinical evidence less likely than not showed that a right leg disorder was secondary to a lumbar myositis condition.  The rationale for the conclusion was that lumbar myositis has a different and unrelated pathophysiology that radiculopathy.  Since the examiner did not provide an opinion as to whether the claimed right lower extremity condition was aggravated or made chronically worse by the service-connected back disorder, the RO requested that he furnish an addendum in this regard with an opinion and complete rationale to support his conclusions.  The Board observes, however, that in the ensuing December 2013 supplementary statement, the same examiner merely related that right lower extremity radiculopathy was less likely than not aggravated by lumbosacral myositis and used the same rationale as on review examination earlier that month.  

The Board points out, however, that in both examination reports, the examiner fails to provide a sufficiently detailed opinion, explanation or comment addressing why right lower extremity radiculopathy is not related to lumbar myositis on a secondary basis or by way of aggravation.  What was sought by the remand was a thorough review of the record and an opinion enhanced by a physician's expertise and not simply a summary statement without any rationale for the conclusion.  The examiner's belief that lumbar myositis has a different and unrelated pathophysiology than radiculopathy is not rationale and, moreover, is immaterial.  The Veteran is service-connected for lumbar myositis and what VA requires is a well-reasoned assessment or opinion as to any relationship and/or impact the service-connected back disorder has on the right lower extremity which was not done in this case.  The appellant's representative elucidates this defect in great detail in the October 2015 Appellant' Post Remand Brief.  Therefore, both VA examination reports in December 2013 are inadequate for adjudication purposes and the case must be remanded for further development to address the deficiency. See 38 C.F.R. § 19.9 (2015).  The Board is thus of the opinion that the Veteran should be scheduled for an examination by a VA neurologist for a specialist opinion in this regard.

As the record now stands, a substantial aspect of the development requested by the Board has not been accomplished.  The Board would be remiss in its duty to assist the claimant by not obtaining an adequate examination.  If the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the record shows that the appellant has received continuing VA outpatient treatment over the years.  However, there is a huge gap in the clinical record between November 2002 and December 2013.  As there is the potential existence of additional VA clinical data, these must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, VA outpatient treatment records dating from November 2002 through December 2013 should be requested and associated with the claims file or the electronic record.

Accordingly, the case is REMANDED for the following actions:

1.  Retrieve VA outpatient records dating from November 2002 through December 2013 and associate with the claims folder.  All attempts to request the records should be documented.

2.  Schedule the Veteran for a VA examination by a VA physician who is a neurologist.  The claims folder, access to VBMS/Virtual VA must be made available to the examiner.  The examination report must clearly reflect whether a review of the file is performed.  Any special studies or tests should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions.

Following examination, the examiner must respond to the following questions: a) Does the clinical evidence support a finding of right leg radiculopathy at any time? b) If not, what is the nature/etiology of the Veteran's right lower extremity complaints and symptoms? c) Whatever the diagnosis of the right leg condition, is it at least as likely as not (a 50 percent probability or better) that it is proximately due to or the result (secondary to) the service-connected lumbar spine myositis? d) If not, is it at least as likely as not that the right leg condition is aggravated or made chronically worse by lumbar spine myositis? e) Whether it is at least as likely as not (a 50 percent probability or better) the Veteran has a right leg condition deriving from injury during active duty?

The report of the examination should be comprehensive and contain a well-rationalized opinion in a detailed narrative report.  

In formulating the medical opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

3.  The RO must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

4.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


